PER CURIAM.
We regard the assignments of error as so plainly without merit that no useful purpose would be subserved by discussing them seriatim. The case involves merely the application of the familiar rules of the law of negligence to the particular facts. It presented questions of fact for the jury upon, the issues of negligence on the part of the defendant and contributory negligence on the part of the plaintiff. These questions were submitted to the jury fully and plainly by the trial judge, and his instructions in respect to the legal propositions involved were adequate and accurate. We find no error in the record, and the judgment should therefore be affirmed.